DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. [EP 1 211 560, provided by Applicant] in view of Yokomatsu [US 4,749,283].
For claims 1-3, Tanaka teaches an object stage bearing system (see Figs. 1 and 5) comprising: an object stage (17); 
a hollow shaft (8) connected to the object stage (connected by elements 5, 8, 11 to stage 17); and 
an in-vacuum gas bearing assembly (51-55 of 9, see Fig. 5) connected to the hollow shaft (air pads 51 and rings 52-55 oppose the surface of guide 8 and engaged fluidically with member 9, see [0050]) and the object stage, the in-vacuum gas bearing assembly comprising: 
a gas bearing (air pad 51) disposed along an inner wall of the in-vacuum gas bearing assembly and disposed along an external wall of the hollow shaft (see Fig. 5); 

a vacuum groove (vacuum guard rings 53 and 55) disposed along the inner wall such that the vacuum groove is isolated from the scavenging groove and the gas bearing.
Tanaka fails to show how the inherent and necessary air supply line connected to pad 51 and the inherent and necessary exhaust lines connected to exhaust rings 52-55 are provided within the body of member 9 such that the scavenging groove is isolated from the gas bearing using a first assembly wall disposed around the gas bearing and along an outer wall of the hollow shaft; and the vacuum groove is isolated from the scavenging groove and the gas bearing using a second assembly wall disposed around the gas bearing and the scavenging groove and along the outer wall of the hollow shaft, wherein the second assembly wall is formed as a separate wall from the first assembly wall.
Yokomatsu teaches in Fig. 4 a similar air bearing configuration to the air bearing as taught by Tanaka, except that the air bearing as taught by Yokomatsu is rotary device.
Yokomatsu teaches the scavenging groove (40a and 40b, see Fig. 4) is isolated from the gas bearing (36-38) using a first assembly wall (wall delineated by the passage means 41 extending to exhaust portions 40a-40b) extends to the inner wall that is outside of the gas bearing and along an outer wall of the opposing surface (the wall extends around the surface of the portions 36-38 along the surface facing the opposing wall of the beaming, see Fig. 4); and the vacuum groove (40c) is isolated from the scavenging groove and the gas bearing using a second assembly wall (wall delineated by the passage means 44 extending to exhaust portion 40c) extends to the inner wall that is outside of the gas bearing and the scavenging groove and along 

    PNG
    media_image1.png
    341
    651
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the walls between the pads and each of the grooves as taught by Yokomatsu in the construction of the linear air bearing as taught by Tanaka, thereby providing the wall assemblies that are disposed around in the respective gas bearing and scavenging groove (see following examiner’s note) in order to for there be separate passage ways between the air supply and different exhaust systems to ensure there is no connection between the gas lines to maintain a static pressure while also maintaining the structural integrity of the air bearing mechanism.

For claims 4, 9, and 14, Tanaka teaches the gas bearing is an air bearing (air pads 51, see [0050]).
For claims 5, 10, and 15, Tanaka teaches the scavenging groove surrounds the gas bearing on one axial side (surrounding each air pad 51 are, in sequence, a respective atmospheric-venting guard ring 52, a respective low-vacuum guard ring 53, see [0050] and Fig. 5).
For claims 6, 11, and 16, Tanaka teaches the scavenging groove surrounds the gas bearing on both axial sides (surrounding each air pad 51 are, in sequence, a respective atmospheric-venting guard ring 52, a respective low-vacuum guard ring 53, see [0050] and Fig. 5).
For claims 7, 12, and 17, Tanaka teaches the vacuum groove surrounds the scavenging groove on one axial side (surrounding each air pad 51 are, in sequence, a respective atmospheric-venting guard ring 52, a respective low-vacuum guard ring 53, see [0050] and Fig. 5).
For claim 19, Tanaka teaches the scavenging groove is configured to siphon out pressurized gas expelled from the gas bearing (air discharged from each air pad 51 is scavenged by the respective guard rings 52, see [0050]).
Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Yokomatsu as applied to claim 19 above, and further in view of Bisschops et al. [US 6,603,130].
For claim 20, Tanaka fails to explicitly teach a pressure of gas flow into the gas bearing is greater than a pressure of gas flow into the scavenging groove.
Bisschops teaches a pressure of gas flow into the gas bearing is greater than a pressure of gas flow into the scavenging groove (gas feed 211 at a pressure of several atmospheres to generate a high pressure region 214 and an escape path to atmospheric pressure is provided via groove 212, see Fig. 2 and col. 6 lines 40-67).
It would have been obvious to one of ordinary skill in the prior to effective filing date of the claimed invention to provide the differential gas pressure gas bearing as taught by Bisschops in the gas bearing as taught Tanaka, because the pressure differential allows for preventing gas from escaping into the surrounding environment while maintaining a gas bearing.
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.
The applicant argues on page 7 of the Remarks, regarding claims 1-3, that Tanaka cannot be fairly said to describe the claimed arrangement of “an in-vacuum gas bearing assembly connected to the hollow shaft and the object stage” because there are at least four intervening 
The Examiner respectfully disagrees. Initially, claims 2 and 3 do not recite the salient claimed language. Applicant’s argument is based upon the understanding of the word “connected” in the context of the claim. The Examiner relies upon the merriam-webster online dictionary definition of connect: “to become joined,” or “to join or fasten together usually by something intervening.” 1 In the instant case, mounting member 9 is connected, or joined, to the stage 17 by the intervening components.
The Applicant argues on pages 9-11, regarding claims 1-3, that the previous Office Action fails to identify the “inner wall” portion of Yokomatsu.  
The Examiner respectfully disagrees. In the rejection, the first wall assembly wall is identified as the wall delineated by the passage means 41 extending to exhaust portions 40a-40b. The exhaust portions 40a-40b are the openings in the inner wall that faces an opposite wall that extends around the surface of the portions 36-38 along the surface facing the opposing wall of the beaming, see Fig. 4. Further, the wall of the gas bearings 36-38 are the also on the inner wall as required by the claims.
The Applicant argues on pages 9-11, regarding claims 1-3, that in the combination of Tanaka and Yokomatsu, that Yokomatsu fails to teach a first wall assembly is disposed around the gas bearing or along an outer wall of the hollow shaft and the second wall assembly is disposed around the gas bearing and the scavenging groove or disposed along the outer wall of a hollow shaft.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Tanaka is relied upon to teach the inner wall and outer wall of the hollow shaft for forming a gas bearing assembly. Tanaka fails to show the inherent and necessary air supply line connected to pad 51 and the inherent and necessary exhaust lines connected to exhaust rings 52-55.  Yokomatsu is relied upon to provide a configuration of gas supply and exhaust lines and the walls created by those lines in order to allow for operation of a gas bearing. Further, in the combination, as explained above, the exhaust ports 40a-40b that are connected to atmosphere as taught by Yokomatsu correspond to the scavenging grove 52 that is connected to atmosphere as taught by Tanaka. The single line configuration of exhaust passage means 41 connected to ports 40a-40b as taught by Yokomatsu forms the exhaust line for the groove 52 as taught by Tanaka in the combination and would result in a wall assembly that is around the air pad 51, thereby meeting the claim limitation. Exhaust port 40c that is connected to vacuum pump 45 as taught by Yokomatsu correspond to the ring 53 that is connected to vacuum as taught by Tanaka. In a similar manner as described for the exhaust passage means 41 above, the exhaust passage means 44, in the combination, would result in a further wall assembly that is around the air pad 51 and groove 52, thereby meeting the claim limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Connect.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/connect. Accessed 16 Aug. 2021.